Citation Nr: 1549161	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1984 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The case was previously before the Board in June 2013, at which time it was remanded for further development.  Unfortunately, the Board finds that its previous remand instructions were not complied with and another remand for additional development is necessary.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the June 2013 remand, the AOJ undertook additional development regarding the Veteran's claim, to include obtaining a VA examination and opinion.  Unfortunately, the Board finds that the resulting VA examiner's report and opinion is inadequate for rating purposes. 

In its June 2013 remand, the Board directed the AOJ to arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any psychiatric disabilities.  As relevant to this remand, the VA examiner was asked to find or exclude a diagnosis of PTSD and provide a complete rationale for his or her findings.  The examiner was also instructed to address the Veteran's diagnosis of major depressive disorder; specifically, the examiner was asked to render an opinion as to whether it is at least as likely as not that the Veteran had major depressive disorder and, if so, whether any of the symptoms thereof overlapped any possible diagnosis of, be mistaken for, or mask the symptoms of, PTSD.

In August 2013, the Veteran underwent a VA PTSD examination.  At that time, the examiner concluded that the Veteran did not have a diagnosis of PTSD.  As rationale, she indicated that the results of the examination did not support a diagnosis of PTSD because the Veteran's stressor could not be verified.  The examiner indicated that the Veteran claimed he was exposed to combat activities while deployed to Honduras and Nicaragua in 1985.  The examiner noted that the Veteran's military record clearly indicated no such deployment and, therefore, his stressor could not have occurred. 

While the Board acknowledges that the examiner is correct in her conclusion concerning the Veteran's lack of service in Central America, it notes that at his May 2013 hearing, the Veteran testified that he was exposed to machine gun fire, grenades, land mines, and unexploded bombs left over from the Korean War while serving in Korea from 1986 to 1987.  Therefore, on remand, an addendum opinion should be obtained from the August 2013 VA examiner addressing this possible stressor and any relationship to a PTSD diagnosis. 
 
In addition, the Board notes that the Veteran's record contains multiple diagnoses, at various times, for depressive disorder, major depression, and depression not otherwise specified.  In its June 2013 remand, the Board noted that a VA physician indicated in an examination the previous month that there was a significant overlapping of the Veteran's symptoms of PTSD and major depressive disorder.  The Board therefore asked the examiner to verify a diagnosis of major depressive disorder and address any association between its symptoms and any possible PTSD symptoms.  In her August 2013 examination report, the examiner diagnosed the Veteran with Cocaine Abuse and Personality Disorder, Not Otherwise Specified.  She did not address any manifestations of depression and, on remand, will be asked to provide an addendum opinion addressing this question. 

Based on the foregoing, the Board finds an addendum opinion is needed regarding the Veteran's claim for a psychiatric disorder, to include depression and PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claim.  Thereafter, any identified records should be obtained for consideration in his appeal.  The Board notes that the Veteran's file contains VA records dated through July 2013. 

 Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  The most recent VA records date from July 2013.

2.  Return the claims file to the VA examiner who conducted the Veteran's August 2013 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to address the following:

a) Determine whether the Veteran has a diagnosis of PTSD, based upon his claims of the nature of his service in Korea in 1986.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).  

b) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran does, in fact, have a major depressive disorder and, if so, whether any of the symptoms thereof could overlap any possible diagnosis of, or be mistaken for, or mask symptoms, of PTSD. 

In rendering each of the requested opinions, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.

3.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this Remand is to ensure compliance with due process considerations, and the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


